DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 7/28/22 has been entered. Claims 1, 11 and 17 have been amended. No claims have been canceled. No new claims have been added. Claims 1-20 are still pending in this application, with claims 1, 11 and 17 being independent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0077088 to Cabrera-Cordon et al. (“Cabrera”) in view of U.S. Patent Application Publication No. 2020/0228358 to Rampton (“Rampton”).  
As to claims 1, 11 and 17, Cabrera discloses a communication system, a method and a server, the communication system comprising: a server [Fig. 7, paragraph 0064], comprising: a network communications interface [Fig. 6B, 7]; a processor coupled to the network communications interface [Fig. 6B, 7]; and a memory coupled to and readable by the processor and storing therein instructions that, when executed by the processor, cause the processor [Fig. 6B, 7, paragraphs 0061-0064] to: receive a query from a conference client device participating in a conference meeting comprising a plurality of connected conference client devices, each conference client device of the plurality of connected conference client devices associated with a respective participant [paragraphs 0022, 0028]; analyze the query to determine a subject matter expert absent from the conference meeting and associated with a topic of the query [paragraphs 0029, 0042-0043]; send a message to a client device of the subject matter expert requesting a response to the query from the subject matter expert while the conference meeting is in progress [paragraphs 0029, 0042-0043]; receive the response to the query from the client device of the subject matter expert [paragraphs 0042-0043]; and cause an automated bot to present the response to the query to the plurality of connected conference client devices on behalf of the subject matter expert without requiring the subject matter expert to be included in the conference meeting [paragraphs 0022, 0028-0029, 0042-0043]. Further, for claim 17,   Cabrera discloses a machine learning engine [paragraphs 0019, 0040].
Cabrera does not expressly disclose wherein an automated bot is triggered to receive the query using a keyword or phrase. Even though, Cabrera discloses a service utilized for keyword or key phrase extraction for topic detection, a general recommendation service etc. [paragraphs 0019-0020, 0036]. It is extremely obvious and well known to have some kind of wake word or phrase or keyword to trigger automated bot. 
In the same or similar field of invention, Rampton discloses wherein an automated bot is triggered to receive the query using a keyword or phrase [Rampton paragraph 0044: “The conference virtual assistant 240 may determine that an utterance is directed to it through the use of a wake word or other predetermined key phrase allocated to the conference virtual assistant…”].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cabrera to have wherein an automated bot is triggered to receive the query using a keyword or phrase as taught by Rampton. The suggestion/motivation would have been to have a virtual assistant during a conference, which may respond to inquiries during the conference [Rampton paragraph 0044].  
As to claim 2, Cabrera discloses wherein the instructions further cause the processor to: determine, automatically based on machine learning using historical data associated with a plurality of subject matter experts and using historical data of past conference meetings, an identification of a group of candidate subject matter experts to be considered for consultation while the conference meeting is in progress, and wherein the subject matter expert absent from the conference meeting and associated with the topic of the query is selected from the group of candidate subject matter experts [paragraphs 0019, 0024-0025, 0034, 0037, 0040].  
As to claims 3 and 12, Cabrera discloses wherein the automated bot is caused to present the response to the query to the plurality of connected conference client devices while the conference meeting is in progress without any participant of the conference meeting communicating with the subject matter expert and without ever connecting the client device of the subject matter expert to the conference meeting [paragraphs 0022, 0028-0029, 0042-0043].  
As to claims 4 and 13, Cabrera discloses wherein the query is at least one of a voice-based query made as part of an audio communication in the conference meeting and a text- based query made as part of a chat communication in the conference meeting, and wherein prior to sending the message to the client device of the subject matter expert, the instructions further cause the processor to: analyze content of the query using a natural language processing unit to determine a suggested response to the query from a plurality of stored responses [paragraphs 0019, 0022, 0029, 0035-0038].  
As to claim 5, Cabrera discloses wherein in response to analyzing the content of the query, the instructions further cause the processor to: determine that there is no suggested response to the query in the plurality of stored responses, and wherein the message is absent the suggested response to the query [paragraphs 0032, 0034, 0037].  
As to claims 6 and 14, Cabrera discloses wherein the message sent to the client device of the subject matter expert comprises the suggested response and an option for the subject matter expert to accept the suggested response as the response to the query via an input provided by the subject matter expert via the client device of the subject matter expert [paragraphs 0023, 0031-32].  
As to claim 7, Cabrera discloses wherein prior to receiving the query, the instructions further cause the processor to: receive, as a part of scheduling the conference meeting, an identification of a group of candidate subject matter experts to be considered for consultation while the conference meeting is in progress [paragraphs 0034, 0037].  
As to claim 19, Cabrera discloses wherein the server further comprises: a speech recognition engine that converts audio communications in the conference meeting comprising the query made as a voice query into text, and wherein the text is analyzed by a natural language processing unit as part of analyzing the query to determine the suggested response to the query [paragraphs 0019, 0028, 0035-0036]. 

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0077088 to Cabrera-Cordon et al. (“Cabrera”) and U.S. Patent Application Publication No. 2020/0228358 to Rampton (“Rampton”) in further view of U.S. Patent No. 9317574 to Brisebois et al. (“Brisebois”).  
As to claims 8 and 15, Cabrera and Rampton disclose the communication system of claim 6 and the method of claim 14 [see rejection of claims 6 and 14].
Cabrera and Rampton do not expressly disclose wherein prior to receiving the query, the instructions further cause the processor to: determine, automatically based on information about the conference meeting, a group of subject matter experts available for consultation while the conference meeting is in progress; and send a consultation reminder message to the group of subject matter experts comprising an agenda of the conference meeting, a subject of the conference meeting, and a time that the group of subject matter experts are expected to remain available for consultation during the conference meeting, when the group of candidate subject matter experts are configured.
In the same or similar field of invention, Brisebois discloses the features of determine, automatically based on information about the conference meeting, a group of subject matter experts available for consultation while the conference meeting is in progress; and send a consultation reminder message to the group of subject matter experts comprising an agenda of the conference meeting, a subject of the conference meeting, and a time that the group of subject matter experts are expected to remain available for consultation during the conference meeting, when the group of candidate subject matter experts are configured [Brisebois column 51 lines 2-19, also see column 44 lines 19 to column 46 line 7, column 48 line 66 to column 49 line 1-18].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cabrera and Rampton to have features of determine, automatically based on information about the conference meeting, a group of subject matter experts available for consultation while the conference meeting is in progress; and send a consultation reminder message to the group of subject matter experts comprising an agenda of the conference meeting, a subject of the conference meeting, and a time that the group of subject matter experts are expected to remain available for consultation during the conference meeting, when the group of candidate subject matter experts are configured as taught by Brisebois.  The suggestion/motivation would have been to identify subject matter experts using data aggregation and analysis to provide expertise to solve problem efficiently [Brisebois column 1 line 21-24, column 2 lines 3-6].  
As to claims 9 and 16, Cabrera discloses wherein after causing the response to the query to be presented to the plurality of connected conference client devices, the instructions further cause the processor to: receive feedback from at least one conference client device of the plurality of conference client devices regarding an accuracy of the response to the query; and analyze the feedback to increase an accuracy of the plurality of stored responses [paragraphs 0022, 0032, 0036, 0039, 0045].  
Claims 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0077088 to Cabrera-Cordon et al. (“Cabrera”) and U.S. Patent Application Publication No. 2020/0228358 to Rampton (“Rampton”) in further view of U.S. Patent Application Publication No. 20180349754 to Kumar et al. (“Kumar”).  
As to claims 10 and 20, Cabrera and Rampton disclose the communication system of claim 1 and the server of claim 17 [see rejection of claims 1 and 17]. Cabrera further discloses comprises a machine learning engine that is executable by the processor and that enables the processor to: analyze the query to determine a suggested response to the query [paragraphs 0019, 0040]; determine, in response to the analysis of the query and based on an identification of each participant in the conference meeting [paragraphs 0019, 0022, 0037, 0040]; send the suggested response as part of the message sent to the client device of the subject matter expert [paragraphs 0019, 0022, 0042-0043].
Cabrera and Rampton do not expressly disclose historical responses to queries stored in a database, a confidence level associated with each response in the historical responses to queries stored in the database relative to the query and send the suggested response as part of the message sent to the client device when a confidence level of the suggested response in the historical responses to queries stored in the database relative to the query is higher than a confidence level of any other response in the historical responses to queries stored in the database relative to the query.   
In the same or similar field of invention, Kumar discloses historical responses to queries stored in a database, a confidence level associated with each response in the historical responses to queries stored in the database relative to the query and send the suggested response as part of the message sent to the client device when a confidence level of the suggested response in the historical responses to queries stored in the database relative to the query is higher than a confidence level of any other response in the historical responses to queries stored in the database relative to the query [Kumar paragraphs 0036-0037].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cabrera and Rampton to have feature of historical responses to queries stored in a database, a confidence level associated with each response in the historical responses to queries stored in the database relative to the query and send the suggested response as part of the message sent to the client device when a confidence level of the suggested response in the historical responses to queries stored in the database relative to the query is higher than a confidence level of any other response in the historical responses to queries stored in the database relative to the query as taught by Kumar.  The suggestion/motivation would have been to provide a response bot that automatically sends a response to a user’s request to improve work efficiency [Kumar paragraphs 0001, 0004].  
As to claim 18, Kumar discloses wherein content of the query is analyzed using artificial intelligence enabled by the machine learning engine as part of analyzing the query to determine the suggested response to the query [paragraphs 0071-0018, 0035]. In addition, the same motivation is used as the rejection of claim 20. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652